Mr. Justice Gary,
dissenting. As I cannot concur in the opinion of Mr. Chief Justice Mclver, I will state briefly the reasons for my dissent. The general rule is that when a company is chartered for railroad transportation, it is a common carrier over its own lines only, unless by contract, usage or character of business, it has become so beyond its termini, or over connecting lines. Hill v. R. R. Co., 43 S. C., 461. It is also a well settled principle that the connecting line becomes liable as a common carrier, as soon as goods are delivered to it for transportation by the initial road. This liability is extended by section 1720, Revised Statutes (1893) which is as follows: “In case of the loss of, or damage to, any article or articles delivered to any railroad corporation for transportation, over its own and connecting roads, the initial corporation or corporations first receiving the same shall, in every case, be liable for such loss or damage, but may discharge itself from such liability by the production of a receipt in writing for the .said article or articles, from the corporation to whom it was its duty to deliver such article or articles, in the regular course of transportation. In which event, the said connecting-road or roads shall be severally so liable, but may in succession and like manner discharge themselves respectively therefrom,” &c. It will thus be seen that not *502only the initial road, but all the connecting lines to whom the goods are delivered for transportation, are made liable as common carriers. The foregoing section, however, provides in what manner such liability may be discharged by the respective roads. The act of 1895, which is set out in the opinion of Mr. Chief Justice Mclver, was not intended to affect the foregoing liability of the several roads, in the first instance, but to provide in what manner the said liability could be discharged. The complaint alleges that the property was delivered to the defendant for transportation, as one of the connecting lines; it, therefore, became liable as a common carrier. The defendant was the “termini” road, and the plaintiff alleges that he gave notice of his loss and damage to the defendant, in order that the same might be adjusted. That although more than forty days have elapsed after such notice was given, the same has not been adjusted, nor did the defendant trace such freight, and inform the plaintiff when, where and by which carrier the said freight was lost, damaged or destroyed. The act of 1895 shows that the defendant was liable for the loss, damage or destruction of the property. The discharge of the defendant from liability in the manner provided by law was a matter of defense, and formed no part of plaintiff’s cause of action. The liability of the defendant was fixed by statute, and even if there had been a contract against such liability, it would have been null and void as against public policy.
I, therefore, think the judgment of the Circuit Court should be reversed.
Mr. Justice Pope concurs with Mr. Justice Gary.